933 So. 2d 685 (2006)
Terry Lee HARTLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-1107.
District Court of Appeal of Florida, Second District.
July 19, 2006.
PER CURIAM.
Terry Lee Hartley challenges the postconviction court's order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal *686 Procedure 3.850. We affirm, without comment, the postconviction court's denial of claim one and reverse the postconviction court's denial of the remaining two claims.
In claims two and three, Hartley alleged ineffective assistance of trial counsel. Ineffective assistance of counsel claims are cognizable in rule 3.850 motions, and neither the postconviction court's order nor the State's response, on which it was based, attached any portions of the record conclusively refuting Hartley's claims. See Wilson v. State, 693 So. 2d 616 (Fla. 2d DCA 1997). Accordingly, we reverse the postconviction court's denial of claims two and three and remand for further proceedings. If the postconviction court again summarily denies Hartley's claims, it must attach those portions of the record that conclusively refute them. See rule 3.850(d).
Affirmed in part; reversed in part; and remanded.
NORTHCUTT, CASANUEVA, and CANADY, JJ., Concur.